Name: Council Directive 95/19/EC of 19 June 1995 on the allocation of railway infrastructure capacity and the charging of infrastructure fees
 Type: Directive
 Subject Matter: land transport;  employment;  transport policy;  organisation of transport
 Date Published: 1995-06-27

 Avis juridique important|31995L0019Council Directive 95/19/EC of 19 June 1995 on the allocation of railway infrastructure capacity and the charging of infrastructure fees Official Journal L 143 , 27/06/1995 P. 0075 - 0078COUNCIL DIRECTIVE 95/19/EC of 19 June 1995 on the allocation of railway infrastructure capacity and the charging of infrastructure fees THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 75 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189c of the Treaty (3),Whereas greater integration of the Community transport sector is an essential element of the internal market and whereas the railways are a vital part of the Community transport sector;Whereas the principle of the freedom to provide services needs to be applied in the railway sector, taking account of the specific characteristics of that sector;Whereas Council Directive 91/440/EEC of 29 July 1991 on the development of the Community's railways (4) provides for certain access rights in international rail transport for railway undertakings and international groupings of railway undertakings;Whereas it is important to ensure that, where railway undertakings and the international groupings which they constitute provide the services referred to in Article 10 of Directive 91/440/EEC, they benefit fully from the new access rights and whereas, to this end, it is appropriate to establish a system for the allocation of railway infrastructure and the charging of infrastructure fees which is non-discriminatory and uniform throughout the Community;Whereas the scope of Directive 91/440/EEC should be maintained, including the exceptions laid down therein for regional, urban and suburban services, and whereas it should be specified that transport operations in the form of shuttle services through the Channel Tunnel are also excluded from the scope of that Directive;Where, pursuant to the principle of subsidiarity, it is appropriate that the Community lay down the broad principles of such a system, leaving it to the Member States to put in place the detailed rules for the relevant practical implementation;Whereas the Member States should ensure sufficient flexibility as regards the allocation of infrastructure capacity to allow efficient and optional use of the infrastructure;Whereas, however, it is necessary to grant certain priority rights with regard to the allocation of infrastructure capacity, notably for public services and services provided on a specific railway infrastructure;Whereas it is also necessary to provide for the possibility of granting special rights in allocating infrastructure capacity if those rights are essential to ensure adequate transport services or to allow the financing of new infrastructure;Whereas the accounts of the infrastructure manager should be in balance so that infrastructure expenditure can be covered;Whereas, furthermore, it is necessary to define non-discriminatory rules as regards the charging of infrastructure fees in the same market;Whereas efficient use of infrastructure capacity requires that fees be fixed according to a common set of general criteria;Whereas, out of a general concern for transparency and non-discrimination, common rules should be adopted concerning the procedures for the allocation of infrastructure capacity and the charging of infrastructure fees;Whereas, in the interests of traffic safety, railway undertakings must, in order to have access to a particular infrastructure, hold a certificate of safety based on certain common criteria and on national provisions, issued by the body competent for the infrastructure used; whereas they must also conclude with the infrastructure manager the requisite technical, administrative and financial agreements;Whereas it is necessary to guarantee possibilities for making an appeal before an independent body against decisions taken by the authorities and bodies competent as regards the allocation of infrastructure capacity and the charging of infrastructure fees; whereas this possibility for making an appeal is required in particular to resolve any conflicts of interest in cases where an infrastructure manager is at the same time a transport services operator and is responsible for allocating train paths and/or collecting infrastructure fees,HAS ADOPTED THIS DIRECTIVE:SECTION I Objective and scope Article 1 1. The purpose of this Directive is to define the principles and procedures to be applied with regard to the allocation of railway infrastructure capacity and the charging of infrastructure fees for railway undertakings which are or will be established in the Community and the international groupings which they form, where such undertakings and groupings carry out services referred to in Article 10 of Directive 91/440/EEC under the conditions laid down in that Article.2. Railway undertakings the activities of which are limited to the operation of urban, suburban and regional services shall be excluded from the scope of this Directive.Railway undertakings and international groupings the business of which is limited to providing shuttle services for road vehicles through the Channel Tunnel are also excluded from the scope of this Directive.3. Railway infrastructure capacity shall be granted in the form of the allocation of train paths in accordance with Community and national law.Article 2 For the purpose of this Directive:(a) 'railway undertaking` means any public or private undertaking the main business of which is to provide rail transport services for goods and/or passengers, with a requirement that the undertaking must ensure traction;(b) 'international grouping` means any association of at least two railway undertakings established in different Member States for the purpose of providing international transport services between Member States;(c) 'infrastructure manager` means any public body or undertaking responsible in particular for establishing and maintaining railway infrastructure, as well as for operating the control and safety systems;(d) 'train path` means the infrastructure capacity needed to run a train between two places at a given time;(e) 'allocation` means the allocation of railway infrastructure capacity by an allocation body;(f) 'allocation body` means the authority and/or infrastructure manager designated by the Member States for the allocation of infrastructure capacity.SECTION II Allocation of railway infrastructure capacity Article 3 Each Member State shall designate the allocation body in accordance with the requirements of this Directive. In particular, the allocation body, which shall be informed of all train paths available, shall ensure that:- railway infrastructure capacity is allocated on a fair and non-discriminatory basis and that,- subject to Articles 4 and 5, the allocation procedure allows optimum effective use the infrastructure.Article 4 1. Member States may take the necessary measures to ensure that priority is given to the following rail services in the allocation of railway infrastructure capacity:(a) services provided in the interest of the public, as defined in Council Regulation (EEC) No 1191/69 of 26 June 1969 on action by Member States concerning the obligations inherent in the concept of a public service in transport by rail, road and inland waterway (5);(b) services wholly or partly operated on infrastructure constructed or developed for certain specific services (specialized high-speed or freight lines), without prejudice to Articles 85, 86 and 90 of the Treaty.This provision shall apply without discrimination to all services within the scope of Article 1 having comparable characteristics and providing similar services.2. With regard to services provided under paragraph 1 (a), Member States may compensate the infrastructure manager for any financial losses incurred due to the imposition of a certain infrastructure capacity allocation in the interests of public service.Article 5 Member States may grant special rights as regards infrastructure capacity allocation on a non-discriminatory basis to railway undertakings operating certain types of services or in certain areas if such rights are indispensable to ensure adequate public services or efficient use of infrastructure capacity or to allow the financing of new infrastructures, without prejudice to Articles 85, 86 and 90 of the Treaty.SECTION III Charging of infrastructure fees Article 6 1. The accounts of an infrastructure manager shall, under normal business conditions over a reasonable time period, at least balance income from infrastructure fees plus State contributions on the one hand and infrastructure expenditure on the other.2. The infrastructure manager may finance infrastructure development including provision or renewal of capital assets, and may make a return on capital employed.Article 7 There shall be no discrimination in the charging for services of an equivalent nature in the same market.After consulting the infrastructure manager, Member States shall lay down the rules for determining the infrastructure fees. These rules shall provide the infrastructure manager with the facility to market the available infrastructure capacity efficiently.Article 8 1. The fees charged by the infrastructure manager shall be fixed according to the nature of the service, the time of the service, the market situation and the type and degree of wear and tear of the infrastructure.2. As regards the procedures for the payment of fees, Member States may provide for the possibility that a global agreement be concluded with the infrastructure manager as regards public services, in accordance with Regulation (EEC) No 1191/69.Article 9 1. The fees shall be paid to the infrastructure manager(s).2. Member States may require the infrastructure manager to provide all the information on the fees necessary to satisfy them that they are charged on a non-discriminatory basis.3. The infrastructure manager shall inform railway undertakings using its infrastructure to provide services referred to in Article 10 of Directive 91/440/EEC in good time of any major changes in the quality or capacity of the infrastructure concerned.SECTION IV General provisions Article 10 1. Member States shall lay down the procedures for the allocation of railway infrastructure capacity referred to in Article 1 (3). They shall publish their procedural rules and inform the Commission thereof.2. An application for infrastructure capacity shall be submitted to the allocation body of the Member State on the territory of which the departure point of the service concerned is situated.3. The allocation body to which an application has been submitted shall immediately inform the other allocation bodies concerned of this request. The latter shall take a decision as soon as possible but no later than one month after all relevant information has been submitted; each allocation body shall have the right to refuse an application. They shall immediately inform the allocation body to which the request has been submitted.The allocation body to which an application has been submitted shall, together with the other allocation bodies concerned, take a decision on the application as soon as possible, but no later than two months after all relevant information has been submitted.An application which has been refused on the grounds of insufficient capacity shall be reconsidered at the next time-table adjustment for the routes concerned if the applicant undertaking so requests. The dates for such adjustments and other administrative arrangements shall be available to interested parties.The decision shall be communicated to the applicant undertaking. A refusal shall indicate the reason therefore.4. An applicant undertaking may directly contact the other allocation bodies concerned with this request on condition that the allocation body to which the application has been submitted is informed.5. The railway undertakings to which railway infrastructure capacity is allocated shall conclude the necessary administrative, technical and financial agreements with the infrastructure managers.Article 11 1. The Member States shall provide that in addition a safety certificate in which the railway undertakings' safety requirements are set out be submitted in order to ensure safe service on the routes concerned.2. In order to obtain the safety certificate, the railway undertaking must comply with the regulations under national law, compatible with Community law and applied in a non-discriminatory manner, laying down the technical and operational requirements specific to rail services and the safety requirements applying to staff, rolling stock and the undertaking's internal organization.In particular, it must provide proof that the staff whom it employs to operate and accompany the trains providing services referred to in Article 10 of Directive 91/440/EEC has the necessary training to comply with the traffic rules applied by the infrastructure manager and to meet the safety requirements imposed on it in the interests of train movement.The railway undertaking must also prove that the rolling stock comprising these trains has been approved by the public authority or by the infrastructure manager and checked in accordance with the operating rules applicable to the infrastructure used. The safety certificate shall be issued by the authority designated for the purpose by the Member State in which the infrastructure used is situated.Article 12 Member States may provide for the possibility that applications for infrastructure access are accompanied by a deposit or similar security.If an applicant does not make use of an allocated train path, an amount may be deducted from the deposit which represents the cost incurred in processing the application and any subsequent loss of earnings due to the non-use of the infrastructure capacity concerned. In the other cases, the deposit/security shall be returned in its entirety.SECTION V Final provisions Article 13 1. Member States shall take the measures necessary to ensure that decisions on the allocation of infrastructure capacity or the charging of fees shall be open to appeal before an independent body when so requested in writing by a railway undertaking. This body shall take its decision within two months of the submission of all relevant information.2. Member States shall take the measures necessary to ensure that decisions taken in accordance with paragraph 1 are subject to judicial review.Article 14 1. The Commission shall, two years after the application of this Directive, submit to the Council a report, accompanied - if necessary - by proposals regarding continued Community action, with particular regard to the possibility of enlarging the scope of the Directive.2. Member States shall adopt the laws, regulations and administrative provisions necessary to comply with this Directive not later than two years following the date of the entry into force of this Directive. They shall forthwith inform the Commission thereof.3. When Member States adopt the provisions referred to in paragraph 2, they shall contain a reference to this Directive or be accompanied by such reference at the time of their official publication. The methods of making such reference shall be laid down by the Member States.Article 15 This Directive shall enter into force on the date of its publication in the Official Journal of the European Communities.Article 16 This Directive is addressed to the Member States.Done at Luxembourg, 19 June 1995.For the CouncilThe PresidentB. PONS(1) OJ No C 24, 28. 1. 1994, p. 2 and OJ No C 225, 13. 8. 1994, p. 11.(2) Opinion delivered on 14 September 1994 (OJ No C 393, 31. 12. 1994, p. 56).(3) Opinion of the European Parliament of 3 May 1994 (OJ No C 205, 25. 7. 1994, p. 38), Council Common Position of 21 November 1994 (OJ No C 354, 13. 12. 1994, p. 19) and Decision of the European Parliament of 14 March 1995 (OJ No C 89, 10. 4. 1995, p. 31).(4) OJ No L 237, 24. 8. 1991, p. 25.(5) OJ No L 156, 28. 6. 1969, p. 1. Regulation as last amended by Regulation (EEC) No 1893/91 (OJ No L 169, 29. 6. 1991, p. 1).